Rugg, C.J.
This is a petition to vacate a judgment entered in the Superior Court. G. L. c. 250, §§ 14-20. After a hearing the petition was dismissed and the petitioner appealed. Copies of the writ, pleadings, verdict and docket entries in the original case against the present petitioner and another defendant are printed as a part of this record. There is no finding of facts. There is no ruling of law. From the docket entries it appears that a motion for a new trial was filed by each defendant, both of which were overruled. Exceptions taken at the trial were waived.
There is nothing to indicate what took place before the judge on the hearing of the present motion. There is nothing to show what admissions or evidence were presented to him. The only matter of record is that there was a hearing and as a result the proceeding was dismissed. The record fails to disclose what instructions were given to the jury at the main trial, or what occurred at that trial in other respects affecting the questions here argued at the bar. Richmond v. Whittlesey, 2 Allen, 230. Morrin v. Manning, 205 Mass. 205. Holt v. Roberts, 175 Mass. 558.
This case falls within the general rule that a petition to vacate a judgment ordinarily is addressed to sound judicial discretion, and the simple refusal to grant it commonly presents no question of law. This record does not disclose abuse of discretion. Ryan v. Hickey, 240 Mass. 46, and cases there collected.

Order dismissing petition affirmed.